Dear Mr. Jones:
Your request for an Attorney General's Opinion has been directed to me for research and response.  As I understand your question, it as follows:
           Do the provisions of LSA-R.S. 35:399, which authorizes each chief of police to designate officers in his office and appoint them as ex officio notaries public, apply to the office of the Town Clerk and the office of mayor?
Title 35 Sections 391 — 405 authorize  a number of governmental units to designate and appoint ex officio notaries public, with limited powers, to conduct certain business within their offices.
It is the opinion of this office that the statute you have referenced, LSA-R.S. 35:399, is applicable only to police departments and only for the purposes stated.  We find no authority in this statute, to authorize either municipal town clerks or mayors of municipalities to appoint ex officio notaries in and for their offices.
If you are aware of other mayors and town clerks who feel that there is a need for the authority to appoint ex officio notaries public within their offices, you may wish to seek legislative authorization to do so.  Similar authority has been granted to police departments, the U.S. Forest Service, district hospitals, and other governmental agencies.
I trust that the foregoing adequately answers the question you have asked.  If, however, additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2611s